DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s remarks and amendments filed 10/25/2021, are acknowledged.

Response to Arguments
Applicant’s remarks with respect to claim rejections under 35 USC 112(b), have been fully considered, and are persuasive in regards to claims 5, 28, 38, and 39, however, not persuasive in regards to claim 2. Claim 2 has been amended to recite “wherein the processor is physically coupled 
Applicant’s remarks with respect to claim rejections under 35 USC 102(a)(1), have been fully considered, however, are not persuasive. 
Applicant argues on p. 14, that Yuen fails to disclose a processor operably coupled to a detector, the processing being configured to: derive a speckle contrast by at least comparing in time and/or space the light detected by one or more pixels, and determine, based on the speckle contrast, the rate of movement of the light scattering particles within a sample. Applicant argues that Yuen merely describes "the biometric monitoring device may monitor heart rate optically through an array of photodetectors" and that "[m]otion of the optical device with respect to the skin may be tracked .... to maintain a stabilized image of the target and acquire a heart rate signal.” and that Yuen describes a “speckle pattern”, but uses the speckle pattern for motion cancellation rather than determine the rate portable biometric monitoring device having a protrusion…the light from the light sources scatters/reflects off of blood in the body, some of which reaches the photodetector via the light pipes”.)
Additionally, Yuen discloses (Col. 8, lines 58-65, “to emit or output light into the user's body and/or light detectors (photodiodes, phototransistors, etc.) to sample, measure and/or detect a response or reflection and provide data used to determine data which is representative of stress (or level thereof), blood pressure and/or heart rate of a user (e.g., using photoplethysmography) Wherein photoplethysmography is an optical technique to detect or measure volumetric changes in blood circulation, thus, the system is configured to measure blood flow”; (Col. 12, lines 35-49, “a light source emits light upon the skin of the user and, in response, a light detector samples, acquires and/or detects a response or reflected light from the skin (and from inside the body)… These optical detectors sample, acquire and/or detect physiological data which may then be processed or analyzed (for example, by resident processing circuitry) to obtain data which is representative of, for example, a user's heart rate, respiration, heart rate variability, oxygen saturation (SpO2), blood volume, blood glucose, skin moisture and skin pigmentation level.”) 
As shown above, Yuen discloses the detection of physiological data including heart rate and blood volume, wherein the detection of these physiological parameters inherently requires the determination of blood flow and the rate of blood flow. As disclosed by Yuen, the detection of these parameters is performed through the detection of light scattered off of light scattering particles (blood cells). 
Applicant argues on p. 14-15, that Yuen fails to teach derive speckle contrast and determine, based on the speckle contrast, the rate of movement of the light scattering particles within the sample, however, examiner respectfully disagrees. It is well known within the art that speckle contrast is 
Additionally, the derivation of speckle contrast inherently comprises measurements of temporal and spatial parameters:
As disclosed by Boas, David A., and Andrew K. Dunn. "Laser speckle contrast imaging in biomedical optics”, (Theoretical Background, p. 1-2, Col. 2, para 1, “Speckle arises from the random interference of coherent light. Whenever coherent light interacts with a random scattering medium, a photodetector will receive light that has scattered from varying positions within the medium and will have thus traveled a distribution of distances, resulting in constructive and destructive interference that varies with the arrangement of the scattering particles with respect to the photodetector… The temporal and spatial statistics of this speckle pattern provide information about the motion of the scattering particles. The motion can be quantified by measuring and analyzing either the temporal variations or the spatial variations”; (Theoretical Background, p. 2, Col. 1, para 1, “By acquiring an image of the speckle pattern and quantifying the blurring of the speckles in the image by measuring the spatial contrast of the intensity variations, spatial maps of relative blood flow can be obtained. Alternatively, instead of measuring the spatial contrast of the speckle pattern, one can measure the temporal contrast.”)

    PNG
    media_image1.png
    113
    339
    media_image1.png
    Greyscale
 

In a different field of speckle contrast imaging, the Functional Optical Imaging Laboratory of The University of Texas at Austin, https://foil.bme.utexas.edu/research/laser-speckle-contrast-
	
    PNG
    media_image2.png
    428
    759
    media_image2.png
    Greyscale
 
The art presented above is not entered as prior art of record, but rather references for the concept of speckle contrast.  
	Although, Yuen does not explicitly disclose speckle contrast, it does however, disclose the principles and methods presented, and therefore, for the reasons stated above, Yuen is seen to disclose alleged discrepancies of independent claim 1. 
Applicant argues on p. 15-16, that dependent claims 3-5, 14, 23, 27, and 38-39 are patentable over Yuen due to the alleged discrepancies of independent claim 1. However, examiner respectfully disagrees for the reason stated above. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “the structure configured to operatively positioning the light source and detector adjacent the sample”, however, this is grammatically incorrect. Examiner suggests correcting this to read “the structure configured to operatively position…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 2 recites “wherein the processor is physically coupled to the structure”, it is unclear as to whether the limitation is intended to convey the processor being structurally coupled or coupled to the structure with a wire.

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 6-13, 15-20, 22, 24-26, and 28-37 are rejected under 35 U.S.C. 103 as being unpatentable over Yuen (US 9,241,635), in view of Boas, David A., and Andrew K. Dunn. "Laser speckle contrast imaging in biomedical optics." Journal of biomedical optics 15.1 (2010): 011109.
	
With respect to claim 1, Yuen discloses in at least Figs. 9-10, a system for determining a rate of movement of a plurality of light scattering particles within a sample, the system comprising: 
a light source (Col. 4, lines 19-26, “FIG. 9 illustrates an exemplary PPG sensor having a photodetector and two LED light sources which may be disposed or located in a portable biometric monitoring device having a protrusion; notably, in this embodiment, light pipes are optically connected the LED's and photodetector to the surface of the user's skin, wherein, in operation, the light from the light sources scatters/reflects off of blood in the body, some of which reaches the photodetector via the light pipes”) configured to emit at least partially coherent light toward the plurality of light scattering particles (Col. 4, lines 19-29, “FIG. 9 illustrates an exemplary PPG sensor having a photodetector and two LED light sources… in operation, the light from the light sources scatters/reflects off of blood in the body, some of which reaches the photodetector via the light pipes” Wherein Photoplethysmography (PPG) is an optical technique used to detect volumetric changes in blood circulation, and thus, detecting heart rate; (Col. 4, lines 51-53, FIG. 12 illustrates a portable biometric monitoring device having a display and wristband; an optical PPG (e.g. heart rate) detection sensors”)
 a photo-sensitive detector comprising one or more pixels and configured to detect light scattered off of at least some light scattering particles of the plurality of light scattering particles (Col. 21, lines 59-61, “the biometric monitoring device may monitor heart rate optically through an array of photodetectors such as a grid of photodiodes or a CCD camera.” Wherein an array of photodetectors or a CCD camera consist of pixels configured to detect light, thus, the array of photodetectors or CCD camera are seen as photo-sensitive detectors comprising one or more pixels); 
a structure adjoining the light source and the detector, the structure configured to operatively positioning the light source and the detector adjacent the sample (See Figs. 9-10 and 17-23, Wherein a structure adjoining a light source and detector is shown, and wherein the light source and detector are seen to be adjacent the sample), wherein the structure is configured to position the light source and the detector relative to one another (See Figs. 9-10 and 17-23, Wherein the light source and detector are shown to be relative to one another within the structure) and the sample such that surface reflections from the sample are not detected by the detector (Col. 4, lines 44-47, “the vertex of these foci overlap or are very close together so that the photodetector may receive, for example, the maximum possible amount of scattered/reflected light”; (Col. 17, lines 33-39, “the biometric monitoring device may include a material disposed on the skin or interior side which includes high reflectivity characteristic—for example, to polished stainless steel, reflective paint, and polished plastic. In this way, light scattered off the skin side of the device may be reflected back into the skin in order to, for example, improve the SNR.” Wherein the reflective material is seen as preventing the surface reflections from the sample from being detected, and wherein the surface reflections are seen to be of a sample that comprises tissue) and such that at least some of the emitted light scattered off of at least some of the plurality of light scattering particles is detected by the detector (Col. 4, lines 24-26, “in operation, the light from the light sources scatters/reflects off of blood in the body, some of which reaches the photodetector via the light pipes” Wherein some of the scattered light is seen as being detected by the detector); and 
a processor operably coupled to the detector (See Figs. 23-26, Wherein the processor is seen as being operably coupled to the detector), the processor being configured to: 
determine, the rate of movement of the light scattering particles within the sample (Col. 4, lines 19-26, “FIG. 9 illustrates an exemplary PPG sensor having a photodetector and two LED light sources which may be disposed or located in a portable biometric monitoring device having a protrusion…the light from the light sources scatters/reflects off of blood in the body, some of which reaches the photodetector via the light pipes”; (Col. 8, lines 58-65, “to emit or output light into the user's body and/or light detectors (photodiodes, phototransistors, etc.) to sample, measure and/or detect a response or reflection and provide data used to determine data which is representative of stress (or level thereof), blood pressure and/or heart rate of a user (e.g., using photoplethysmography)” Wherein photoplethysmography is an optical technique to detect or measure volumetric changes in blood circulation, thus, the system is configured to measure blood flow; (Col. 12, lines 35-49, “a light source emits light upon the skin of the user and, in response, a light detector samples, acquires and/or detects a response or reflected light from the skin (and from inside the body)… These optical detectors sample, acquire and/or detect physiological data which may then be processed or analyzed (for example, by resident processing circuitry) to obtain data which is representative of, for example, a user's heart rate, respiration, heart rate variability, oxygen saturation (SpO2), blood volume, blood glucose, skin moisture and skin pigmentation level.”), and 
However, Yuen does not teach derive a speckle contrast by at least comparing in time and/or space the light detected by the one or more pixels.
In the field of laser speckle contrast imaging, Boas teaches derive a speckle contrast by at least comparing in time and/or space the light detected by the one or more pixels (Theoretical Background, light that has scattered from varying positions within the medium and will have thus traveled a distribution of distances, resulting in constructive and destructive interference that varies with the arrangement of the scattering particles with respect to the photodetector… The temporal and spatial statistics of this speckle pattern provide information about the motion of the scattering particles. The motion can be quantified by measuring and analyzing either the temporal variations or the spatial variations”; (Theoretical Background, p. 2, Col. 1, para 1, “By acquiring an image of the speckle pattern and quantifying the blurring of the speckles in the image by measuring the spatial contrast of the intensity variations, spatial maps of relative blood flow can be obtained.”)

    PNG
    media_image1.png
    113
    339
    media_image1.png
    Greyscale
 
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Yuen with a known technique (deriving speckle contrast through scattering light among varying positions within a medium and determining the constructive and destructive interference of the light scattering associated with those particles) to improve similar devices (blood flow monitoring devices) and yield predictable results (accurate blood flow measurements) as taught by Boas. 
	The motivation being (Abstract, “to improve the quantitative accuracy of blood flow measures.”) as taught by Boas.  

the system of claim 1, wherein the processor is physically coupled to the structure (See Figs. 17-23, Wherein the processor is seen as being physically coupled to the structure).  

With respect to claim 6, Yuen discloses in at least Figs. 9-10 and 17-23, the system of claim l, wherein the structure is configured to maintain the light source, the detector, and the sample in a constant spatial relationship during detection (See Figs. 9 and 10, Wherein the structure is shown to be configured to maintain the light source, detector, and sample in a fixed relationship, thus, this is seen as a constant spatial relationship).

With respect to claim 7, Yuen discloses in at least Figs. 9-10 and 17-23, the system of claim l, wherein the speckle contrast is selected from the group consisting of: standard deviation from the mean, a median, a percent difference, a potential-well fill time difference, a gradient between pixels, and subtraction between pixels or subregions of pixels (Col. 21, lines 7-12, “a photodetector array with each photodetector associated with comparators for comparing the intensity between neighboring detectors—obtaining a so-called speckle pattern which may be tracked using a variety of image tracking techniques such as optical flow, template matching, edge tracking, etc. “ Wherein the comparison of intensity between neighboring pixels is seen as a gradient between pixels, in that a gradient is the observation of increases or decreases in magnitude from one point to another, thus, the observation of intensities from one point (pixel) to another within the array is seen as a gradient between pixels).

With respect to claim 8, Yuen discloses in at least Figs. 9-10 and 17-23, the system of claim l, wherein the plurality of light scattering particles comprise blood cells (Col. 4, lines 22-26, “in this embodiment, light pipes are optically connected the LED's and photodetector to the surface of the Wherein the light scattering particles are seen to comprise blood cells) .

With respect to claim 9, Yuen discloses in at least Figs. 9-10 and 17-23, the system of claim 1, wherein the system is configured to determine blood flow based on the rate of movement (Col. 8, lines 58-65, “In this embodiment, the biometric monitoring device includes an optical sensor having one or more light sources (LED, laser, etc.) to emit or output light into the user's body and/or light detectors (photodiodes, phototransistors, etc.) to sample, measure and/or detect a response or reflection and provide data used to determine data which is representative of stress (or level thereof), blood pressure and/or heart rate of a user (e.g., using photoplethysmography).” Wherein photoplethysmography is an optical technique to detect or measure volumetric changes in blood circulation, thus, the system is seen as being configured to measure blood flow).

With respect to claim 10, Yuen discloses in at least Figs. 9-10 and 17-23, the system of claim 9, wherein the processor is further configured to determine blood circulation adequacy based on the determined blood flow (Col. 12, lines 43-49, “These optical detectors sample, acquire and/or detect physiological data which may then be processed or analyzed (for example, by resident processing circuitry) to obtain data which is representative of, for example, a user's heart rate, respiration, heart rate variability, oxygen saturation (SpO2), blood volume, blood glucose, skin moisture and skin pigmentation level.” Wherein the analysis of oxygen saturation is seen as determining blood circulation adequacy based on the measured blood flow, since the determination or analysis of oxygen saturation is dependent on reflection or backscatter of light from blood cells carrying hemoglobin molecules, and thus, the determination of oxygen saturation is also a metric of the adequacy of travel of hemoglobin carrying blood cells, therefore, it is seen as a metric of blood circulation adequacy in that a higher oxygen saturation correlates to an adequate blood flow

With respect to claim 11, Yuen discloses in at least Figs. 9-10 and 17-23, the system of claim l, wherein the structure comprises a housing containing the light source and the detector (See Figs. 9-10, Wherein a structure comprising a housing is shown to contain a light source and detector).

With respect to claim 12, Yuen discloses in at least Figs. 25-26, the system of claim 11, wherein the housing contains the processor (See Figs. 25-26, Wherein the processor is shown to be contained within a housing).

With respect to claim 13, Yuen discloses in at least Figs. 25-26, the system of claim l, wherein the structure is in the form of a patch configured to be applied to a skin surface of a subject (Col. 26, lines 54-60, “The biometric monitoring device of the present invention may also be integrated and worn in a necklace, chest band, bra, patch, glasses, earring, or toe band. The device may be built in such a way that the sensor package/portion of the biometric monitoring device is removable and can be worn in any number of ways including, but not limited to, those listed above.”).

With respect to claim 15, Yuen discloses in at least Figs. 25-26, the system of claim l, wherein the structure is configured to be coupled to the sample by means of friction (Col. 16, lines 23-25, “In addition thereto, or in lieu thereof, a portion of the skin side of the biometric monitoring device may include a friction enhancing mechanism or material.”).

The system of claim l, wherein the structure further comprises a securing mechanism to secure the structure adjacent to a surface of the sample during detection (claim 6, “The activity monitoring device of claim 1, wherein the housing includes a wrist band and the body part of the user includes a wrist of the user, and the surface of the housing is configured to be proximate to the skin of the user.”).

With respect to claim 17, Yuen discloses in at least Figs. 25-26, the system of claim 16, wherein the securing mechanism is selected from a group consisting of: a spring loaded clip, a belt, and a strap (claim 6, “The activity monitoring device of claim 1, wherein the housing includes a wrist band and the body part of the user includes a wrist of the user, and the surface of the housing is configured to be proximate to the skin of the user.” Also see Figs. 11-13, wherein a strap is shown for securing the mechanism).

With respect to claim 18, Yuen discloses in at least Figs. 25-26, the system of claim l, wherein the structure is configured to be affixed to a region of skin of a subject (claim 6, “The activity monitoring device of claim 1, wherein the housing includes a wrist band and the body part of the user includes a wrist of the user, and the surface of the housing is configured to be proximate to the skin of the user.”).

With respect to claim 19, Yuen discloses in at least Figs. 25-26, the system of claim l, wherein the structure is configured to be worn by a subject (claim 6, “The activity monitoring device of claim 1, wherein the housing includes a wrist band and the body part of the user includes a wrist of the user, and the surface of the housing is configured to be proximate to the skin of the user.” Wherein the structure is seen to be configured to be worn by a user).

With respect to claim 20, Yuen discloses in at least Figs. 25-26, the system of claim l, wherein the structure is in the form of a wrist band (claim 6, “The activity monitoring device of claim 1, wherein the housing includes a wrist band and the body part of the user includes a wrist of the user, and the surface of the housing is configured to be proximate to the skin of the user.” Wherein the structure is seen to be configured to be worn by a user).

With respect to claim 22, Yuen discloses in at least Figs. 9-10, the system of claim l, wherein the detector is selectively spaced from the light source a separation distance that allows the detector to target light scattered from a selected depth into the sample for interrogation (Col. 14, lines 26-30, “In one embodiment, the biometric monitoring device includes a concave or convex shape, on the skin side of the device, to focus light towards a specific volume at a specific depth in the skin and increase the efficiency of light collected from that point into the photodetector.” See Figs. 9-10, wherein the light pipe focal lengths are tuned for a predetermined depth, wherein the detector is shown to be selectively spaced from the light sources on a curved structure (triangulation) to target the light scattered from the selected depth back to the detector for interrogation of the sample, and wherein the light paths are shown within Fig. 10 to be targeted directly into the photodetector)

    PNG
    media_image3.png
    534
    727
    media_image3.png
    Greyscale

With respect to claim 24, Yuen discloses in at least Figs. 9-10, the system of claim l, wherein the detector is a CMOS or CCD sensor (Col. 21, lines 59-61, “the biometric monitoring device may monitor heart rate optically through an array of photodetectors such as a grid of photodiodes or a CCD camera.”).

With respect to claim 25, Yuen discloses in at least Figs. 9-10, the system of claim l, wherein the light source is a laser (Col. 8, lines 58-65, “In this embodiment, the biometric monitoring device includes an optical sensor having one or more light sources (LED, laser, etc.) to emit or output light into the user's body and/or light detectors (photodiodes, phototransistors, etc.) to sample, measure and/or detect a response or reflection and provide data used to determine data which is representative of stress (or level thereof), blood pressure and/or heart rate of a user (e.g., using photoplethysmography).”).

With respect to claim 26, Yuen discloses in at least Figs. 9-10, the system of claim l, wherein the light emitted by the light source is within the near-infrared spectrum (Col. 13, lines 11-15, “For infrared to green when the user's skin temperature or the ambient temperature is cool in order to enhance the signal corresponding to cardiac activity. (See, for example, FIG. 20).” Wherein the switch from infrared (IR) light to green light is seen as being within near-infrared (NIR), since to move from IR to green the wavelengths must move along the wavelength spectrum and fall within the range of NIR and green wavelengths

With respect to claim 28, Yuen discloses in at least Figs. 9-10, the system of claim l, wherein the system is configured to place the structure in substantially direct contact with a surface of the sample (Col. 3, lines 44-47, “the protrusion may more firmly maintain the sensor in contact with the skin of the user (for example, predetermined or fixed relational contact with the skin of the user)”; (See Figs. 9-10, Wherein the structure is shown to be placed in direct contact with the surface of a sample).

With respect to claim 29, Yuen discloses in at least Figs. 9-10 and 12-13, The system of claim l, further comprising a display configured to display at least one of: an image of a detected speckle pattern, or a numerical or graphical representation of the speckle contrast, the rate of movement, a depth of penetration, or another measure derived therefrom (Col. 4, lines 59-63, “the device takes a heart rate measurement from a side mounted optical heart rate detection sensor; a display of the device may thereafter display whether or not the heart rate has been detected and/or display the user's heart rate” Wherein the display is shown in Figs. 12 and 13 to display a numerical representation of a derived measure (heart rate), wherein the measure is derived from photoplethysmography (an optical technique to detect or measure volumetric changes in blood circulation). 


    PNG
    media_image4.png
    494
    682
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    503
    723
    media_image5.png
    Greyscale



With respect to claim 30, Yuen discloses in at least Figs. 9-10, the system of claim 29, wherein the display is adjoined to the structure (Col. 4, lines 51-52, “FIG. 12 illustrates a portable biometric monitoring device having a display and wristband” Wherein a display is shown to be adjoined to the structure in Fig. 12).

the system of claim l, wherein the detector is configured to accept unfocused light rays (Col. 10, lines 3-6, “The secondary device may comprise sensors to assist in sleep or environmental monitoring such as, for example, sensors that measure ambient light”).

With respect to claim 32, Yuen discloses in at least Figs. 9-10, the system of claim l, wherein the detector is configured to accept light paths that have not been altered by optical elements which modify the path or direction of impinging light 
    PNG
    media_image6.png
    517
    509
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    485
    670
    media_image7.png
    Greyscale

Wherein Figs. 9 and 10 show light going directly into tissue and directly back to the photodetector without passing through optical elements that would modify the path or direction of the light. 

With respect to claim 33, Yuen discloses in at least Figs. 9-10, the system of claim 32, wherein the detector is configured to accept light paths that have not been altered by lenses (Col. 10, lines 3-6, “The secondary device may comprise sensors to assist in sleep or environmental monitoring such as, for example, sensors that measure ambient light” Wherein ambient light is seen as light paths that have not been altered by lenses).

With respect to claim 34, Yuen discloses in at least Figs. 9-10, the system of claim l, wherein the structure further comprises an opaque divider which is configured to limit a numerical aperture of the light source and/or the detector such that the numerical apertures of the light source and detector do not overlap on a surface of the sample (See Fig. 5 and 9, wherein an optically opaque light pipe support is shown to prevent the light source and detector from overlapping over the sample and is seen as an opaque divider).

With respect to claim 35, Yuen discloses in at least Figs. 9-10, the system of claim 34, wherein the opaque divider is an opaque sheet or block positioned between the light source and the detector (See Figs. 5 and 9, wherein an optically opaque light pipe support is shown to be positioned between the light source and detector).

With respect to claim 36, Yuen discloses in at least Figs. 9-10, the system of claim 34, wherein the opaque divider is an opaque housing positioned operatively in front of the detector, the opaque housing comprising an aperture for limiting the angle of detection by the detector (Col. 14, lines 5-9, “In another embodiment which implements light transmissive structures (for example, structures created or formed through IML), such structures may include a mask consisting of an opaque material which limits the aperture of one, some or all of the light source(s) and/or detector(s).” See Fig. 5 and 9, wherein the opaque divider is seen to be an opaque housing postioned in front of the detector comprising an aperature, thus, preventing the detection of light waves at specific incoming angles by limiting the space through which light is able to pass to the detector with an opaque material).

With respect to claim 37, Yuen discloses in at least Figs. 9-10, the system of claim l, wherein the structure is rigid along a portion between the light source and the detector (See Figs. 7 and 10, Wherein the structure is shown to be rigid).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yuen (US 9,241,635), in view of Boas, David A., and Andrew K. Dunn. "Laser speckle contrast imaging in biomedical optics." Journal of biomedical optics 15.1 (2010): 011109, as applied to claim 1, in view of Luo (WO 2015/176294), Luo (US 2017/0181636) will hereafter be used as the English equivalent. 
	
With respect to claim 3, Yuen discloses in at least Fig. 1, The system of claim 1.  
However, Yuen does not disclose wherein the processor is not physically adjoined to the structure. 
In a similar field of systems for imaging of blood flow in laparoscopy, Luo discloses wherein the processor is not physically coupled to the structure (Para [0032], “These techniques for processing the laser speckle can be implemented in the computing device 120 which may be a personal computer, tablet, server, or computing equipment having a processor that performs image-related processes. The computing device 120 may include at least one processor and at least one memory (e.g., hard drive, read-only memory, random access memory, mountable memory, etc.) that stores data and programs.” Wherein computing device 120 is shown to be separate from the laparoscope 130 in Fig. 1, and wherein it is shown that a processor may be attached or detached to a structure)


With respect to claim 4, Yuen discloses in at least Fig. 1, the system of claim l.
However, Yuen does not disclose wherein the processor is configured to wirelessly receive data from the detector.
In a similar field of systems for imaging of blood flow in laparoscopy, Luo discloses wherein the processor is configured to wirelessly receive data from the detector (Para [0033], “The laparoscope 130 may be connected to the computing device 120 wired or wirelessly.”)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Yuen with the use of a known technique (wireless communication between a processor and measurement instrument) to improve similar devices (CMOS or CCD) to obtain predicable results (a processor that wirelessly performs image-related processes) as disclosed by Luo.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yuen (US 9,241,635), in view of Boas, David A., and Andrew K. Dunn. "Laser speckle contrast imaging in biomedical optics." Journal of biomedical optics 15.1 (2010): 011109, as applied to claim 1, and further in view of Federation of American Scientists (FAFS) (Electro-Optical Imaging Systems, 1998, https://fas.org/man/dod-101/navy/docs/es310/EO_image/EO_Image.htm). 

With respect to claim 5, Yuen discloses in at least Figs. 10 and 17-23, The system of claim l, wherein the light source and the detector are positioned approximately the same normal distance (h) from a surface of the sample (See Fig. 9, Wherein the light source and detector are shown to be positioned the same normal distance from a surface of the sample); 
wherein the at least partially coherent light is emitted from the light source with a known angle of projection (θ) along an optical emission axis normal to the surface of the sample (See Fig. 10, Wherein the light emitted from the light source is shown to be projected at a known angle along an optical emission axis normal to the surface of the sample); and 
However Yuen does not disclose wherein the light source and detector are spaced apart along the same surface by a separation distance greater than 2htan(θ/2).
In the similar field of electro-optical imaging systems, the Federation of American Scientists (FAFS) discloses light source and detector are spaced apart along the same surface by a separation distance greater than 2htan(θ/2) 

    PNG
    media_image8.png
    628
    1888
    media_image8.png
    Greyscale

Wherein one detector is seen as the light source, the other detector is seen as a detector, and the aircraft is seen as the sample, wherein the elements are functioning on the same principle as recited in the claim, and wherein it is stated that it is preferable to have a separation distance between the detectors to improve the system accuracy, See MPEP 2144 II Routine optimization, wherein the choice of a distance of separation between the light source and detector to be greater than 2htan(0/2) is seen as routine optimization)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Yuen with the use of a known technique (passive triangulation) as disclosed by The Federation of American Scientists (FAFS) to improve similar devices (CMOS or CCD) in the same way (improving system accuracy and range determination).  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yuen (US 9,241,635), in view of Boas, David A., and Andrew K. Dunn. "Laser speckle contrast imaging in biomedical optics." Journal of biomedical optics 15.1 (2010): 011109, as applied to claim 1, and further in view of Tran (US 8,684,900). 

With respect to claim 14, Yuen discloses in at least Figs. 25-26, the system of claim 1. 
However, Yuen does not disclose wherein the structure further comprises an adhesive material for affixing the structure to a surface of the sample. 
In the similar field of health monitoring appliances, Tran discloses in Fig. 14A wherein the structure further comprises an adhesive material for affixing the structure to a surface of the sample (Col. 62, lines 39-50, “FIG. 14A shows an exemplary adhesive patch embodiment. The patch may be applied to a person's skin by anyone including the person themselves or an authorized person such as a family member or physician. The adhesive patch is shown generally at 190 having a gauze pad 194 attached to one side of a backing 192, preferably of plastic, and wherein the pad can have an impermeable side 194 coating with backing 192 and a module 196 which contains electronics for communicating with the mesh network and for sensing acceleration and bioimpedance, EKG/ECG, heart sound, microphone, optical sensor, or ultrasonic sensor in contacts with a wearer's skin.”)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Yuen with the use of a known technique (adhesive material for securing a structure to a subject’s body as disclosed by Tran) to improve similar  

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Yuen (US 9,241,635), in view of Boas, David A., and Andrew K. Dunn. "Laser speckle contrast imaging in biomedical optics." Journal of biomedical optics 15.1 (2010): 011109, as applied to claim 1, and further in view of Bergstrand, Sara, et al. "Blood flow measurements at different depths using photoplethysmography and laser Doppler techniques." Skin research and technology 15.2 (2009): 139-147. 

With respect to claim 21, Yuen discloses in at least Figs. 25-26, the system of claim 1, 
However, Yuen does not teach wherein the system is configured to determine the rate of movement from light scattered off at least some light scattering particles of the plurality of light scattering particles at a depth into the sample between 1 mm and 1 cm.
 	In the similar field of blood flow measurement using light, Bergstrand teaches the system of claim l, wherein the system is configured to determine the rate of movement from light scattered off at least some light scattering particles of the plurality of light scattering particles at a depth into the sample between 1 mm and 1 cm (p. 6, The Optical Probe, para 1, “The probe consisted of three pairs of light emitting diodes (LED) placed symmetrically around a photo detector and one laser Doppler (LD) fibre optic probe inserted between the IR LEDs (Figure 1). The distance from the photo detector was 5mm for the green LEDs, and 10 mm and 25 mm for the IR LEDs. With this combination of wavelengths and distances, the depths of the measurements were assumed to be approximately 2 mm, 8 mm and 20 mm.”)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Yuen with a known technique (penetration depth into a sample of light scattering particles between 1mm and 1cm, (p. 5-6, Photoplethysmography, Para 1, “The depth the light penetrates depends on the wavelength and the distance between the light 
	The motivation being (p. 22, para 1, “The possibility to measure blood flow at different depths provided new interesting findings and indicates that the blood flow responses may be different due to depths of measurement.”) as taught by Bergstrand. Therefore, it would be preferable to have a penetration depth of light within a certain range depending on the depth of the vasculature of interest as taught by Bergstrand (p. 18-20, Physiological responses). 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Yuen (US 9,241,635), in view of Boas, David A., and Andrew K. Dunn. "Laser speckle contrast imaging in biomedical optics." Journal of biomedical optics 15.1 (2010): 011109, as applied to claim 1, and further in view of Gulati (US 2016/0231236). 

With respect to claim 23, Yuen discloses in at least Figs. 25-26, the system of claim 1. 
However, Yuen does not disclose wherein a separation distance between the light source and the detector is adjustable.
	In the similar field of systems and methods for control of illumination or radiation collection for blood glucose and other analyte detections and measurements using collision computing, Gulati discloses wherein a separation distance between the light source and the detector is adjustable (Claim 288, “The system of claim 282, wherein: the parameter of radiation collection comprises a size of a spot on a surface of the medium from which the radiation is collected; and the adjustable collector comprises at least one of a movable detector and a movable lens assembly, movable according to the spot size in a Z dimension relative to the surface of the medium.” Wherein the detector being movable is seen as adjusting the separation distance between the detector and light source).

The motivation being to improve similar devices (wearable CMOS or CCD) to obtain a predictable result (achieving an optimal angle for scatter detection). , Additionally, see MPEP 2144 V D (making adjustable). 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Yuen (US 9,241,635), in view of Boas, David A., and Andrew K. Dunn. "Laser speckle contrast imaging in biomedical optics." Journal of biomedical optics 15.1 (2010): 011109, as applied to claim 26, and further in view of Ferguson (US 9226673). 

With respect to claim 27, Yuen discloses in at least Figs. 25-26, the system of claim 26.
However, Yuen does not disclose wherein the light emitted by the light source is between about 700 nm and about 900 nm.
In the similar field of methods, systems, and computer program products for non-invasive determination of blood flow distribution using speckle imaging techniques, Ferguson discloses wherein the light emitted by the light source is between about 700 nm and about 900 nm (Col. 3, lines 26-31, “Further embodiments of the present inventive concept provide a non-invasive method for measuring blood flow in principal vessels of a subject, the method including illuminating a region of interest with a coherent light source, wherein the coherent light source has a wavelength of from about 600 nm to about 1100 nm.” Wherein the light source is seen emitting wavelengths between 700nm and 900nm).
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Yuen with the use of a known technique (emitted . 

Claim 38-39 is rejected under 35 U.S.C. 103 as being unpatentable over Yuen (US 9,241,635), in view of Boas, David A., and Andrew K. Dunn. "Laser speckle contrast imaging in biomedical optics." Journal of biomedical optics 15.1 (2010): 011109, as applied to claim 1, and further in view of Han (US 2016/0058309). 

With respect to claim 38, Yuen discloses in at least Figs. 9-10, the system of claim l, wherein the one or more pixels of the detector comprise a detection area having a center (See Fig. 5, Wherein the detection area is an array of pixels and is seen as having a center).
However, Yuen does not disclose wherein the structure is configured such that an axis of peak emission of the light source is not directed at or aligned with the center of the detection area. 
In the similar field of reflective surfaces for PPG signal detection, Han discloses in Figs. 3B, 4B, 5B, 7B-E wherein the structure is configured such that an axis of peak emission of the light source is not directed at or aligned with the center of the detection area (Abstract, “In some examples, the reflective surfaces can be diffuse or specular reflectors and/or can be configured to selectively reflect one or more wavelengths of light”; (Para [0061], “Additionally or alternatively to one or more examples disclosed above, in other examples, the grating or pattern is configured to change an angle of at least one of the one or more reflected light paths. Additionally or alternatively to one or more examples disclosed above, in other examples, at least one of the one or more reflective surfaces is a combination of diffuse and specular reflectors. Additionally or alternatively to one or more examples disclosed above, in other examples, at least one of the one or more reflective surfaces is configured to selectively reflect one or more wavelengths.” Wherein the structure is seen as being configured such that the axis of peak emission of the light source is not directed at the center of the detection area).

The motivation being to improve similar devices (PPG devices) to obtain a predictable result (reduced signal-to-noise ratio (SNR)).   

With respect to claim 39, Yuen discloses in at least Figs. 9-10, the system of claim 38.
However, Yuen does not disclose wherein the structure is configured such that the axis of peak emission is not directed at or aligned with any part of the detection area.
In the similar field of reflective surfaces for PPG signal detection, Han discloses in Figs. 3B, 4B, 5B, 7B-E wherein the structure is configured such that an axis of peak emission of the light source is not directed at or aligned with the center of the detection area (Abstract, “In some examples, the reflective surfaces can be diffuse or specular reflectors and/or can be configured to selectively reflect one or more wavelengths of light”; (Para [0061], “Additionally or alternatively to one or more examples disclosed above, in other examples, the grating or pattern is configured to change an angle of at least one of the one or more reflected light paths. Additionally or alternatively to one or more examples disclosed above, in other examples, at least one of the one or more reflective surfaces is a combination of diffuse and specular reflectors. Additionally or alternatively to one or more examples disclosed above, in other examples, at least one of the one or more reflective surfaces is configured to selectively reflect one or more wavelengths.” Wherein the structure is seen as being configured such that the axis of peak emission of the light source is not directed at the center of the detection area)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the wearable system of Yuen to include a specular reflector to 
The motivation being to improve similar devices (PPG devices) to obtain a predictable result (reduced signal-to-noise ratio (SNR)) same way as disclosed by Han.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN VAL BLINDER whose telephone number is (571)272-7034. The examiner can normally be reached M-F 8:30AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN V BLINDER/Examiner, Art Unit 3793        

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793